Case 2:16-cv-04636-JMV-JBC Document 130 Filed 05/27/20 Page 1 of 4 PageID: 4502




                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

CANFIELD SCIENTIFIC, INC.,

                   Plaintiff,
                                               Honorable John Michael Vazquez
        v.                                     Civil Action No. 16-cv-04636

DR. RHETT DRUGGE, et al.,

                   Defendants.


                         JOINT SUBMISSION UNDER L. PAT. R. 4.6
         Plaintiff Canfield Scientific, Inc. and Defendants Melanoscan, LLC and Dr.

 Rhett Drugge (“Melanoscan”) submit the following proposed schedule pursuant to

 L. Pat. R. 4.6 for a claim construction hearing in this matter with respect to the

 patent-in-suit, U.S. Patent No. 7,359,748.

         The parties request that the Court allot a total of three (3) hours for the

 hearing and that the hearing be conducted by videoconference. The parties are

 prepared to address each of the limitations discussed in their claim construction

 briefing. However, the parties believe that the following terms may be claim or

 case dispositive, significant to the resolution of the case, and/or conducive to

 promoting settlement.




                                           1
 ME1 33467657v.1
Case 2:16-cv-04636-JMV-JBC Document 130 Filed 05/27/20 Page 2 of 4 PageID: 4503




                   Claim Term                  Issue(s) to be Addressed

“an enclosure configured to receive a Claim Construction
person or portion thereof for imaging
the person or portion thereof” (claim 1)

“first means for receiving and enclosing Claim Construction
a person or portion thereof to image the
person or portion thereof” (claim 51)

“wherein the enclosure defines a Claim Construction
specified imaging position for placing
the person or portion thereof within the
enclosure for imaging” (claim 1)

“second means located within the first Claim Construction, Indefiniteness
means for specifying an imaging
position for placing the person or
portion thereof within the first means,
wherein the second means defines a
centerline” (claim 51)

“wherein . . . the specified imaging Claim Construction, Indefiniteness
position defines a centerline” (claim 1)

“each [imaging device/imaging means] Claim Construction
is located a predetermined distance
relative to the specified imaging
position” (claims 1, 51)

“wherein each of said [imaging Claim Construction, Indefiniteness
devices/imaging means] generates an
image of the illuminated person or
portion thereof located at the [specified
imaging position/second means], and
defines respective coordinates and said
respective    predetermined      distance
relative to the [specified imaging
position/second means], and defines a


                                        2
 ME1 33467657v.1
Case 2:16-cv-04636-JMV-JBC Document 130 Filed 05/27/20 Page 3 of 4 PageID: 4504




respective focal length and resolution
information,      allowing       precise
measurement of imaged features of the
person or portion thereof located at the
[specified imaging position/second
means]”


         The parties propose to allocate time equally with each party having a total of

 1.5 hours to use for its arguments. The parties defer to the Court with respect to the

 structure of that argument. One approach would be for the parties to present on one

 term or related groups of terms, such as the above terms, at a time, with Counter-

 Plaintiff Melanoscan presenting arguments, followed by Counter-Defendant

 Canfield, then Melanoscan’s rebuttal, if any, followed by that of Canfield, if any.

 Alternatively, the parties could present their arguments for all terms at once,

 reserving such time as they choose for their respective rebuttals.

         The parties propose to submit to the Court, and to exchange amongst the

 parties, demonstrative exhibits, including slides, three business days prior to the

 hearing, but defer to the Court if it wishes an earlier date. The parties offer to have

 a telephone conference with the Court in advance of the hearing to address any

 issues the Court may wish to address.

         Canfield suggests that that the claim construction hearing date be set for a

 time after any motions to strike evidence or arguments have been briefed and

 considered by the court (i.e. mid-July or later). Melanoscan does not join in this


                                            3
 ME1 33467657v.1
Case 2:16-cv-04636-JMV-JBC Document 130 Filed 05/27/20 Page 4 of 4 PageID: 4505




 suggestion by Canfield since the briefing on the only pending motion to strike (DN

 128 through 128-2) will be completed by June 8, 2020 and therefore will be

 completed before the claim construction hearing.



Dated: May 27, 2020                         Respectfully Submitted,


By:     /s/ David C. Stanziale              By:     /s/ Jonathan Short
      David C. Stanziale                          Jonathan Short
      DAVID C. STANZIALE, LLC                     McCARTER & ENGLISH, LLP
      552 High Mountain Road                      Four Gateway Center
      North Haledon, NJ 07508                     100 Mulberry Street
      Tel. 973-955-0470                           Newark, New Jersey 07102
                                                  (973) 622-4444
      Thomas L. Duston (pro hac vice)             E-mail: jshort@mccarter.com
      Julianne M. Hartzell (pro hac vice)
      MARSHALL, GERSTEIN, & BORUN,                Mark D. Giarratana (pro hac vice)
      LLP                                         Kevin L. Reiner (pro hac vice)
      233 S. Wacker Drive, Suite 6300             McCARTER & ENGLISH, LLP
      Chicago, IL 60606                           CityPlace I
      Tel. (312) 474-6300                         185 Asylum Street
      Attorneys for Plaintiff                     Hartford, CT 06103
      Canfield Scientific, Inc.                   (860) 275-6700
                                                  Attorneys for Defendants
                                                  Melanoscan, LLC and Dr. Rhett
                                                  Drugge




                                            4
 ME1 33467657v.1
